UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33155 COATES INTERNATIONAL, LTD. (Exact name of registrant as specified in its charter) Delaware 22-2925432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Highway 34 & Ridgewood Road, Wall Township, New Jersey 07719 (Address of principal executive offices) (Zip Code) N/A (Former name, former address and former fiscal year, if changed since last report) (732) 449-7717 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer Non-accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of August 9, 2013, 354,258,034 shares of the Registrant’s common stock, par value $0.0001 per share were issued and outstanding. COATES INTERNATIONAL, LTD. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q CONTENTS JUNE 30, 2013 Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets 3 Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Financial Statements 6 - 23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 - 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II-OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 -2- PART I – FINANCIAL INFORMATION Item 1. Financial Statements Coates International, Ltd. and Subsidiaries Consolidated Balance Sheets June 30, 2013 December 31, 2012 (Unaudited) Assets Current Assets Cash $ $ Inventory, net Deferred offering costs Total Current Assets Property, plant and equipment, net Deferred licensing costs, net Total Assets $ $ Liabilities and Stockholders' Deficiency Current Liabilities Accounts payable and accrued liabilities $ $ Mortgage loan payable Promissory notes to related parties Deferred compensation payable Convertible promissory notes, net of unamortized discount Estimated fair value of embedded derivative liabilities related to convertible promissory notes Unearned revenue 10% Convertible note Total Current Liabilities License deposits Total Liabilities Commitments and Contingencies Stockholders' Deficiency Preferred Stock, $0.001 par value, 100,000,000 shares authorized, 121,580 and 72,883 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 73 Common Stock, $0.0001 par value, 1,000,000,000 shares authorized, 350,400,508 and 305,078,818 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Coates International, Ltd. and Subsidiaries Consolidated Statements of Operations Unaudited For the Three Months Ended June 30, For the Six Months Ended June 30, Sublicensing fee revenue $ Expenses: Research and development costs General and administrative expenses Depreciation and amortization Total Expenses Loss from Operations ) Other Income (Expense): (Increase) decrease in estimated fair value of embedded derivative liabilities ) Interestexpense ) Total other income (expense) Loss Before Income Taxes ) Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) Basic net loss per share $
